       Case 1:20-cv-00415-NONE-SAB Document 32 Filed 08/25/21 Page 1 of 1



1
2
3                                    UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5    DANIEL L. SNOWDEN,                               )   Case No.: 1:20-cv-00415-NONE-SAB (PC)
                                                      )
6                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ REQUEST
7             v.                                          TO MODIFY THE SCHEDULING ORDER
                                                      )
8                                                     )   (ECF No. 31)
     W. SULLIVAN, et al.,
                                                      )
9                                                     )
                      Defendants.                     )
10                                                    )
11
12            Plaintiff Daniel L. Snowden is proceeding pro se and in forma pauperis in this civil rights action

13   pursuant to 42 U.S.C. § 1983.

14            Currently before the Court is Defendants’ ex-parte request to extend the deadline to file a non-

15   exhaustion motion for summary judgment, filed August 24, 2021.

16            Good cause having been presented, it is HEREBY ORDERED that the deadline to file a non-

17   exhaustion motion for summary judgment is extended to September 23, 2021. All other provisions of

18   the Court’s May 24, 2021 discovery and scheduling order remain in effect. Despite the finding of good

19   cause, Defendants are advised that requests for extensions of time filed on the date the deadline is set to

20   expire are strongly disfavored. Local Rule 144(d). Indeed, in this case, Defendants provide no reason

21   why the request could have been filed in advance of the applicable deadline. In addition, a request to

22   extend the scheduling deadlines need not and should not be filed ex parte. A motion is the method to

23   seek the change in the scheduling order.

24
25   IT IS SO ORDERED.

26   Dated:        August 25, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
